DETAILED ACTION
In response to communication filed on 2/12/2021.
Claims 1,3-21,23-29,31 and 32 are pending.
Claims 1,3-7,14-19,23,24,28,29,31 and 32 are rejected.
Claims 8-13,20, and 25-27 are objected to for having allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 2/12/2021. Claims 1,8,12,14,20,21,24,25 and 28 were amended, claim 33 was cancelled and claims 1,3-21,23-29, and 31-32 remain pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,3,4,14-16,21,23,28,29,31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Pub. 2019/0239189)(H1 hereafter) in view of Spreadtrum Communications et al. (CN 110831121A)(S1 hereafter).

Regarding claims 1 and 14, H1 teaches an apparatus [refer Fig. 10A] for wireless communication at a User Equipment (UE) [refer Fig. 10A; UE][refer Fig. 19; 100], comprising: 
a memory [refer Fig. 19; 130]; and 
at least one processor [refer Fig. 19; 120] coupled to the memory and configured [paragraph 0309] to: identify a conflict (i.e. overlap) between a system resource (i.e. search space) and a wake-up signal (WUS) resource associated with the UE (when an overlap between a WUS and search space, such as CSS or USS, partially or entirely overlap, the device can be set to not attempt to receive a WUS)[paragraph 0145] while the UE is operating based on discontinuous reception (DRX) (the UE monitors the WUS while monitoring UE specific search space when maintaining a DRX mode)[paragraph 0126]; and 
modify DRX operation in response to identifying the conflict between the system resource and the WUS resource (when a WUS collides with another signal or channel, or overlaps on time resources, puncturing or dropping can be applied (i.e. modifying DRX operation))[paragraph 0146].  
However H1 fails to explicitly disclose that the system resource includes one of a synchronization signal block (SSB) or a physical broadcast channel (PBCH) block.
S1 discloses a wake-up signal collision resolution method in which when a time-frequency resource of the wake-up signal collides with a reserved resource, the wake-up signal is delayed, punctured or ignored [refer translation; page 18; “In order to solve the above technical problems, an embodiment of the present invention provides a wake‐up signal collision resolution method, including: determining the time‐frequency resource of the wake‐up signal; when the time‐frequency resource of the wake‐up signal collides with the reserved resource, based on the symbol level The time‐frequency resource determines the collision part of the wake‐up signal; delay reception or puncture reception or ignore the collision part of the wake‐up signal.”], conflicts between the wake-up signal and other signals As mentioned in the background art, there is no technical solution that does not solve the conflict between the wake‐up signal and other signals. Specifically, in the NR system, the synchronization signal and the broadcast channel signal are transmitted in the form of a synchronization signal and physical broadcast channel block (SSB), and the 5G system also introduces beam sweeping (beam sweeping, Also known as beam scanning) and other functions. Each synchronization signal block can be regarded as a resource corresponding to a beam in the beam scanning process. Among them, the synchronization signal block includes a primary synchronization signal (Primary Synchronization Signal, referred to as PSS), a secondary synchronization signal (Secondary Synchronization Signal, referred to as SSS), and a physical broadcast channel (Physical Broadcast Channel, referred to as PBCH) signals.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of H1 for detecting an overlap with a WUS [refer H1; paragraph 0145] to incorporate collision resolution with a WUS and other signals transmitted in a network, such as SSB and PBCH, as taught by S1.  One would be motivated to do so to provide a specific or static period to provide efficient performance [refer S1; translation page 2; “The technical solution provided by the present invention can optimize the wake‐up signal and avoid collisions between time‐ frequency resources occupied by the wake‐up signal and other reserved resources, so that the 5G system or other wireless systems can be better compatible with the wake‐up signal, thereby saving terminal power [c]onsumption.”].

Regarding claim 3, H1 teaches the conflict is identified based on an overlap in time between the WUS resource and the system resource [paragraph 0145].



Regarding claim 15, H1 teaches the conflict is identified based on an overlap in time between the WUS resource and the system resource [paragraph 0145].  

Regarding claims 21 and 28, H1 teaches an apparatus for wireless communication at a base station [refer Fig. 10A; Base Station][refer Fig. 19; 200], comprising: 
a memory [refer Fig. 19; 230]; and 
at least one processor [refer Fig. 19; 220] coupled to the memory and configured [paragraph 0309] to: identify a conflict (i.e. overlap) between a system resource (i.e. search space) and a wake-up signal (WUS) resource for a user equipment (UE) (when an overlap between a WUS and search space, such as CSS or USS, partially or entirely overlap, the device can be set to not attempt to receive a WUS)[paragraph 0145] operating based on discontinuous reception (DRX) (the UE monitors the WUS while monitoring UE specific search space when maintaining a DRX mode)[paragraph 0126]; and 
modify a transmission to the UE in response to identifying the conflict between the system resource and the WUS resource (when a WUS collides with another signal or channel, or overlaps on time resources, puncturing or dropping can be applied (i.e. modifying transmission))[paragraph 0146].
However H1 fails to explicitly disclose that the system resource includes one of a synchronization signal block (SSB) or a physical broadcast channel (PBCH) block.
S1 discloses a wake-up signal collision resolution method in which when a time-frequency resource of the wake-up signal collides with a reserved resource, the wake-up signal is delayed, In order to solve the above technical problems, an embodiment of the present invention provides a wake‐up signal collision resolution method, including: determining the time‐frequency resource of the wake‐up signal; when the time‐frequency resource of the wake‐up signal collides with the reserved resource, based on the symbol level The time‐frequency resource determines the collision part of the wake‐up signal; delay reception or puncture reception or ignore the collision part of the wake‐up signal.”], conflicts between the wake-up signal and other signals can include the synchronization signal and the broadcast channel signal (i.e. SSB and PBCH)[refer translation; page 15; “As mentioned in the background art, there is no technical solution that does not solve the conflict between the wake‐up signal and other signals. Specifically, in the NR system, the synchronization signal and the broadcast channel signal are transmitted in the form of a synchronization signal and physical broadcast channel block (SSB), and the 5G system also introduces beam sweeping (beam sweeping, Also known as beam scanning) and other functions. Each synchronization signal block can be regarded as a resource corresponding to a beam in the beam scanning process. Among them, the synchronization signal block includes a primary synchronization signal (Primary Synchronization Signal, referred to as PSS), a secondary synchronization signal (Secondary Synchronization Signal, referred to as SSS), and a physical broadcast channel (Physical Broadcast Channel, referred to as PBCH) signals.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of H1 for detecting an overlap with a WUS [refer H1; paragraph 0145] to incorporate collision resolution with a WUS and other signals transmitted in a network, such as SSB and PBCH, as taught by S1.  One would be motivated to do so to provide a specific or static period to provide efficient performance [refer S1; translation page 2; “The technical solution provided by the present invention can optimize the wake‐up signal and avoid collisions between time‐ frequency resources occupied by the wake‐up signal and other reserved resources, so that the 5G system or other wireless systems can be better compatible with the wake‐up signal, thereby saving terminal power [c]onsumption.”].

Regarding claims 23 and 29, H1 teaches the conflict is identified based on an overlap in time between the WUS resource and the system resource [paragraph 0145].  

Regarding claim 31, H1 fails to disclose the UE modifies the DRX operation in response to identifying the conflict between the WUS resource and the SSB.  
S1 discloses a wake-up signal collision resolution method in which when a time-frequency resource of the wake-up signal collides with a reserved resource, the wake-up signal is delayed, punctured or ignored [refer translation; page 18; “In order to solve the above technical problems, an embodiment of the present invention provides a wake‐up signal collision resolution method, including: determining the time‐frequency resource of the wake‐up signal; when the time‐frequency resource of the wake‐up signal collides with the reserved resource, based on the symbol level The time‐frequency resource determines the collision part of the wake‐up signal; delay reception or puncture reception or ignore the collision part of the wake‐up signal.”], conflicts between the wake-up signal and other signals can include the synchronization signal and the broadcast channel signal (i.e. SSB and PBCH)[refer translation; page 15; “As mentioned in the background art, there is no technical solution that does not solve the conflict between the wake‐up signal and other signals. Specifically, in the NR system, the synchronization signal and the broadcast channel signal are transmitted in the form of a synchronization signal and physical broadcast channel block (SSB), and the 5G system also introduces beam sweeping (beam sweeping, Also known as beam scanning) and other functions. Each synchronization signal block can be regarded as a resource corresponding to a beam in the beam scanning process. Among them, the synchronization signal block includes a primary synchronization signal (Primary Synchronization Signal, referred to as PSS), a secondary synchronization signal (Secondary Synchronization Signal, referred to as SSS), and a physical broadcast channel (Physical Broadcast Channel, referred to as PBCH) signals.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of H1 for detecting an overlap with a WUS [refer H1; paragraph 0145] to incorporate collision resolution with a WUS and other signals transmitted in a network, such as SSB and PBCH, as taught by S1.  One would be motivated to do so to provide a specific or static period to provide efficient performance [refer S1; translation page 2; “The technical solution provided by the present invention can optimize the wake‐up signal and avoid collisions between time‐ frequency resources occupied by the wake‐up signal and other reserved resources, so that the 5G system or other wireless systems can be better compatible with the wake‐up signal, thereby saving terminal power [c]onsumption.”].

Regarding claim 32, H1 fails to disclose the UE modifies the DRX operation in response to identifying the conflict between the WUS resource and the PBCH block.
S1 discloses a wake-up signal collision resolution method in which when a time-frequency resource of the wake-up signal collides with a reserved resource, the wake-up signal is delayed, punctured or ignored [refer translation; page 18; “In order to solve the above technical problems, an embodiment of the present invention provides a wake‐up signal collision resolution method, including: determining the time‐frequency resource of the wake‐up signal; when the time‐frequency resource of the wake‐up signal collides with the reserved resource, based on the symbol level The time‐frequency resource determines the collision part of the wake‐up signal; delay reception or puncture reception or ignore the collision part of the wake‐up signal.”], conflicts between the wake-up signal and other signals can include the synchronization signal and the broadcast channel signal (i.e. SSB and PBCH)[refer translation; page 15; “As mentioned in the background art, there is no technical solution that does not solve the conflict between the wake‐up signal and other signals. Specifically, in the NR system, the synchronization signal and the broadcast channel signal are transmitted in the form of a synchronization signal and physical broadcast channel block (SSB), and the 5G system also introduces beam sweeping (beam sweeping, Also known as beam scanning) and other functions. Each synchronization signal block can be regarded as a resource corresponding to a beam in the beam scanning process. Among them, the synchronization signal block includes a primary synchronization signal (Primary Synchronization Signal, referred to as PSS), a secondary synchronization signal (Secondary Synchronization Signal, referred to as SSS), and a physical broadcast channel (Physical Broadcast Channel, referred to as PBCH) signals.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of H1 for detecting an overlap with a WUS [refer H1; paragraph 0145] to incorporate collision resolution with a WUS and other signals transmitted in a network, such as SSB and PBCH, as taught by S1.  One would be motivated to do so to provide a specific or static period to provide efficient performance [refer S1; translation page 2; “The technical solution provided by the present invention can optimize the wake‐up signal and avoid collisions between time‐ frequency resources occupied by the wake‐up signal and other reserved resources, so that the 5G system or other wireless systems can be better compatible with the wake‐up signal, thereby saving terminal power [c]onsumption.”].

Claims 5,7,17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of S1, as applied to claims 1 and 14, in further view of Su et al. (US Pub. 2014/0349646)(S2 hereafter).

Regarding claims 5 and 17, H1 teaches the at least one processor is further configured: wake up during a DRX-On duration [paragraph 0078] following the WUS resource [paragraph 0279].

S2 discloses a device can have different types of DRX modes, in a DRX mode of operation, a UE can be actively operate for a short wake-up or on-duration period and common operations for a UE in a wakeup portion of a DRX cycle is to check for or decode paging messages [paragraph 0061], the DRX cycle for waking is scheduled (i.e. wake up without monitoring for the WUS)[paragraph 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate scheduled DRX cycles in which a UE wakes up as taught by S2.  One would be motivated to do so to handle potential conflicts when using wireless communications in a DRX mode [refer S2; paragraph 0009].

Regarding claims 7 and 19, H1 teaches wake up during a DRX-On duration (UE monitors a PDCCH in a DRX cycle when in a DRX On duration)[paragraph 0078].
However H1 fails to disclose without monitoring the WUS resource that conflicts with the system resource, the UE wakes up based on the at least one of the default DRX-On duration.  
S2 discloses a device can have different types of DRX modes, in a DRX mode of operation, a UE can be actively operate for a short wake-up or on-duration period and common operations for a UE in a wakeup portion of a DRX cycle is to check for or decode paging messages [paragraph 0061], the DRX cycle for waking is scheduled (i.e. wake up without monitoring for the WUS)[paragraph 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate scheduled DRX cycles in which a UE wakes up as taught by S2.  One would be motivated to do so to handle potential conflicts when using wireless communications in a DRX mode [refer S2; paragraph 0009].

Claims 6,18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of S1, as applied to claims 1,14 and 21, in further view of Krishnamoorthy et al. (US Pub. 2017/0280473)(K1 hereafter).

Regarding claims 6 and 18, H1 fails to disclose the at least one processor is configured to modify the DRX operation by applying at least a default DRX cycle, a default inactivity timer, or a default periodicity in response to identifying the conflict between the system resource and the WUS resource.  
	K1 discloses a UE can determine that a contention (i.e. conflict) percentage over a time period based on a default DRX cycle for supported RATs, and if the contention percentage is lower than a currently used UE specific DRX cycle, the UE can fall back to the default DRX cycles [paragraph 0081].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate dynamically configuring DRX cycles based upon contention percentage calculation as taught by K1.  One would be motivated to do so to provide updated DRX cycles to reduce contention [refer K1; Abstract].

Regarding claim 24, H1 fails to disclose modifying the transmission to the UE includes transmitting a communication to the UE during a DRX-On duration based at least one of a default DRX-On duration, a default DRX cycle duration, a default inactivity timer, or a default periodicity in response to identifying the conflict between the system resource and the WUS resource.  
	K1 discloses a UE can determine that a contention (i.e. conflict) percentage over a time period based on a default DRX cycle for supported RATs, and if the contention percentage is lower than a currently used UE specific DRX cycle, the UE can fall back to the default DRX cycles [paragraph 0081].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate dynamically configuring DRX cycles .

Allowable Subject Matter
The indicated allowability of claims 31 and 32 is withdrawn in view of the newly discovered reference to Spreadtrum Communications et al. (CN 110831121A).  Rejections based on the newly cited reference is noted above.
Claims 8-13,20,25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  applying at least one parameter from a payload of a previous wake-up signal (WUS) in response to identifying the conflict between the system resource and the WUS resource, the at least parameter comprising one or more of a DRX-On duration, a DRX cycle duration, an inactivity timer, or a periodicity, as noted in claims 8,20 and 25, and 
receiving a modified DRX configuration, modifying the DRX operation includes monitoring an adjusted WUS resource based on the modified DRX configuration in response to identifying the conflict between the system resource and the WUS resource, as noted in claim 9.

Response to Arguments

Applicant’s arguments, see pages 7-8, filed 2/12/2021, with respect to the rejection of claims 1,14,21 and 28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is 

As noted in the above rejection, the machine translation of S1 discloses a wake-up signal collision resolution method in which when a time-frequency resource of the wake-up signal collides with a reserved resource, the wake-up signal is delayed, punctured or ignored [refer translation; page 18; “In order to solve the above technical problems, an embodiment of the present invention provides a wake‐up signal collision resolution method, including: determining the time‐frequency resource of the wake‐up signal; when the time‐frequency resource of the wake‐up signal collides with the reserved resource, based on the symbol level The time‐frequency resource determines the collision part of the wake‐up signal; delay reception or puncture reception or ignore the collision part of the wake‐up signal.”], conflicts between the wake-up signal and other signals can include the synchronization signal and the broadcast channel signal (i.e. SSB and PBCH)[refer translation; page 15; “As mentioned in the background art, there is no technical solution that does not solve the conflict between the wake‐up signal and other signals. Specifically, in the NR system, the synchronization signal and the broadcast channel signal are transmitted in the form of a synchronization signal and physical broadcast channel block (SSB), and the 5G system also introduces beam sweeping (beam sweeping, Also known as beam scanning) and other functions. Each synchronization signal block can be regarded as a resource corresponding to a beam in the beam scanning process. Among them, the synchronization signal block includes a primary synchronization signal (Primary Synchronization Signal, referred to as PSS), a secondary synchronization signal (Secondary Synchronization Signal, referred to as SSS), and a physical broadcast channel (Physical Broadcast Channel, referred to as PBCH) signals.”].
Accordingly, based upon this disclosure, examiner reasons that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of H1 for detecting The technical solution provided by the present invention can optimize the wake‐up signal and avoid collisions between time‐ frequency resources occupied by the wake‐up signal and other reserved resources, so that the 5G system or other wireless systems can be better compatible with the wake‐up signal, thereby saving terminal power [c]onsumption.”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Ryan Kavleski
/R. K./
Examiner, Art Unit 2412





	/JAMAL JAVAID/               Primary Examiner, Art Unit 2412